NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30085

                Plaintiff-Appellee,             D.C. No. 6:13-cr-00016-CCL-1

 v.

CHANCI LINN MORRISON,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Charles C. Lovell, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Chanci Linn Morrison appeals from the district court’s judgment and

challenges the 11-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Morrison contends that the district court improperly relied on rehabilitation



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in selecting her sentence, thereby imposing a substantively unreasonable sentence.

The record does not support Morrison’s argument. While the probation officer

described to the court the treatment opportunities that would be available to

Morrison in prison, the record shows that the court did not impermissibly impose

or lengthen the sentence to promote Morrison’s rehabilitation. See Tapia v. United

States, 564 U.S. 319, 334 (2011) (a court “commits no error by discussing the

opportunities for rehabilitation within prison” as long as it does not base the

sentence on rehabilitation). Rather, the court relied on proper considerations,

including Morrison’s history on supervision and the need to afford adequate

deterrence, in selecting the sentence. See 18 U.S.C. § 3583(e); United States v.

Simtob 485 F.3d 1058, 1063 (9th Cir. 2007) (determining that a violator who, after

being placed on supervised release for an offense, commits a similar offense may

require greater sanctions to deter future criminal activity). Moreover, the within-

Guidelines sentence is substantively reasonable in light of the totality of the

circumstances, including the nature of Morrison’s violations and her two previous

revocations. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                       19-30085